On September 27, 2012, this court found that respondent, Michael D. Davie, had engaged in the unauthorized practice of law, enjoined him from all conduct that constitutes the unauthorized practice of law, and imposed a civil penalty in the amount of $30,000. The court further ordered respondent to file the appropriate legal forms to release the judgments that he obtained in Cleveland Municipal Court eases Davie v. Singleton, case No. 08 CVI 25218, and Davie v. Brown, case No. 08 CVI 19312, and submit proof of the filings to relator, Cleveland Metropolitan Bar Association, on or before 30 days of the September 27, 2012 order. The court further ordered that if respondent failed to timely release these judgments, he shall be fined $100 per day beginning on the 31st day following the September 27, 2012 order.
On April 22, 2013, relator filed a motion for orders for enforcement, alleging that respondent had not released the judgments in the Singleton and Brown matters and requesting that the court issue a further order or orders to effectuate its September 27, 2012 decision and order. On May 10, 2013, the court ordered respondent to appear before the court on June 5, 2013, at 9:00 a.m. On June 4, 2013, respondent filed a motion to appear by written and sworn testimony. Respondent did not appear on June 5, 2013, as ordered.
The court finds respondent in contempt for failing to comply with the September 27, 2012 order. It *1467is ordered by the court that in addition to the $30,000 civil penalty still due and owing, respondent shall pay $21,600 for his failure to release the judgments in the Singleton and Brown matters within 30 days of the court’s September 27, 2012 order.
The fine shall be paid to this court by cashier’s cheek or money order on or before 30 days from the date of this order. If respondent fails to pay this fine on or before 30 days from the date of this order, the matter will be referred to the Attorney General for collection and this court may find respondent in contempt.